Case 2:14-cr-20599-SJM-RSW ECF No. 679, PageID.3746 Filed 06/01/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATE OF AMERICA                      Hon.: Stephen J. Murphy, III

               Plaintiffs,                   Case No.: 2:14-cr-20599-SRS-RSW-8

v.

JOSEPH ARSENAULT,

              Defendants.
_____________________________________________________________________/
CORAL M. WATT P41508                  CRAIG A. WEIER P33261
Attorney for Joseph Arsenault         Assistant U.S. Attorney
615 Griswold, Suite 1626              211 W. Fort Street, Suite 2001
Detroit, Michigan 48226               Detroit, Michigan 48226
313-963-8464                          313-226-9100
attywatt@gmail.com                    craig.weier@usdoj.gov


_____________________________________________________________________/

         NOTICE OF WITHDRAWL OF MOTION AND BRIEF IN SUPPORT OF
          MOTION TO AMEND PRESENTENCE INVESTIGATION REPORT


     Petitioner, Joseph Arsenault, by and through counsel, Coral M. Watt, hereby

withdraws his Motion and Brief in Support of Motion to Amend Presentence Investigation

Report. (docket # 672)

                                                Respectfully submitted,

                                                /s/ Coral M. Watt P41508
                                                Attorney for Joseph Arsenault
                                                615 Griswold, Suite 1626
                                                Detroit, Michigan 48226
                                                313-963-8464
                                                attywatt@gmail.com
Case 2:14-cr-20599-SJM-RSWCERTIFICATE
                            ECF No. 679,OF
                                         PageID.3747
                                           SERVICE Filed 06/01/20 Page 2 of 2

        I hereby certify that on this 1st day of June, 2020, the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s
ECF system. Parties may access this filing through the court’s system.

                                                  /s/ Coral M. Watt
                                                  Attorney for Joseph Arsenault
